Citation Nr: 0822894	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  07-31 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
December 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the RO.

The veteran and his wife testified before the undersigned 
Acting Veterans Law Judge (AVLJ) in a video-conference 
hearing in May 2008.

The veteran's claim was the subject of previous decisions.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has not 
been submitted, it is bound by a statutory mandate not to 
consider the merits of the case.  Barnett v. Brown, 8 
Vet.App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); 
see also McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

Pursuant to a May 2008 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  The veteran's claim of service connection for PTSD was 
previously denied by the RO in rating decisions in June 2001 
and August 2002; he was notified of these decisions and his 
appellate rights, but did not perfect a timely appeal in 
either case.

3.  The evidence associated with the claims file since the 
August 2002 denial of service connection for PTSD is either 
cumulative or redundant of evidence previously of record or, 
if new, does not relate to unestablished facts necessary to 
substantiate the claim for service connection for that 
condition and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1. The RO's rating decision in August 2002 denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  As the evidence received since August 2002 is not new and 
material, the claim of service connection for PTSD is not 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a January 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued prior to the appealed 
October 2005 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.   

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
a service connection claim.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  Thus, the veteran is not 
prejudiced by not receiving such notice as the denial of the 
claim in this appeal renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned.

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  However, there is no violation in this case.  In the 
January 2005 VCAA letter, the veteran was advised of both the 
type of evidence needed to reopen his claim and what was 
necessary to establish entitlement to the claimed benefit.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  The veteran has not identified, and the file does 
not otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The veteran has been afforded a hearing before the Board, at 
which he and his wife testified in support of his claim.

Finally, the Board finds no reason to remand for medical 
examination at this point, as the VCAA's duty to assist under 
38 U.S.C.A. § 5103A is not triggered unless and until a 
previously-denied claim is actually reopened. As the Board's 
action below denies the veteran's petition to reopen his 
claim, the VCAA does not require a new VA examination.  

There is accordingly no VCAA requirement to remand for a new 
medical examination, nor any practical purpose to be served 
thereby.  The veteran's diagnosis of PTSD is not in dispute, 
and his symptoms are not relevant to adjudication of the 
issue on appeal.  Remands that would only result in imposing 
additional burdens on VA, with no benefit flowing to the 
claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

Service connection for PTSD was denied on the merits in an RO 
rating decision issued in June 2001, based on the RO's 
finding that the veteran had not presented a verified or 
verifiable stressor.  The veteran submitted a Notice of 
Disagreement (NOD) in August 2001, but he subsequently 
withdrew his disagreement in writing in November 2001.

The veteran subsequently reopened his claim for service 
connection for PTSD; the RO reviewed the claim on the merits 
and denied the claim in a rating decision issued in August 
2002.  Once again, the RO's denial of service connection for 
PTSD was based on a finding that the veteran had not 
presented a verified or verifiable stressor.  The veteran 
submitted an NOD in September 2002 and the RO issued a 
Statement of the Case (SOC) in September 2003.  The veteran 
did not thereafter file a timely substantive appeal.

Because the veteran did not file a timely substantive appeal 
in regard to the August 2002 RO rating decision, that 
decision is final.

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

The evidence of record at the time of the August 2002 denial 
(the last final adjudication of PTSD) included the veteran's 
service medical records; post-service VA treatment records 
dated February 1996 to November 2001; a November 2001 
examination report from the Veteran Center in Fayetteville 
diagnosing the veteran with PTSD; private treatment records 
dated June 2000 to November 2000; and, the report from the 
U.S. Armed Services Center for the Research of Unit Records 
(USASCRUR).  

Since the August 2002 rating decision, the additional 
evidence received includes a December 2003 examination report 
from the Veteran Center in Fayetteville reiterating the 
veteran's diagnosis of PTSD; statements from the veteran's 
nephew, sister, and wife regarding the veteran's observed 
behavior before and after military service; completed PTSD 
questionnaires submitted by the veteran; and, the transcript 
of his hearing before the undersigned AVLJ in which the 
veteran testified about the stressors from his service in 
Korea which he believed led to his PTSD.

The Board finds that the items identified hereinabove are 
"new" evidence in the sense that they were not before the 
adjudicator in August 2002.  The new items of evidence, 
however, are not "material" because nothing therein shows a 
verifiable stressor, which is the element that led the claim 
to be originally denied.  

In his testimony, the veteran reiterated his belief that he 
has PTSD due to being exposed to the sight of dead American 
soldiers being stored in tents in which he was installing 
lighting; this happened in the Pusan area during the Korean 
War.  This particular claimed stressor was previously 
developed and considered by the RO, but was not accepted 
because it could not be verified by the military service and 
was not substantiated by alternative methods such as "buddy 
statements" or other contemporaneous evidence.
.  
The veteran's testimony is accordingly redundant of 
statements reviewed by the RO in the course of the 
previously-denied claim.
 
The Board has also carefully considered the lay statements 
submitted by the veteran's nephew and the veteran's sister, 
which assert that the veteran's behavior was different when 
he returned home from Korea than before service.  "A 
layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

However, the veteran's nephew and sister have not shown any 
contemporaneous knowledge of the claimed stressors that could 
assist in verification of those stressors.  The statements 
are accordingly not material toward establishing service 
connection for PTSD.

Similarly, the veteran's wife submitted a lay statement as to 
the veteran's symptoms, and also testified in regard to those 
symptoms.  However, she met the veteran in 1953, after the 
events of the Korean War, and is accordingly not in a 
position to provide contemporaneous evidence that would 
assist in verifying the stressors.

Accordingly, nothing in the additional evidence relates to an 
unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of substantiating the claim.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim of service 
connection for PTSD has not been received, and the RO's 
decision of August 2002 remains final.  

The Board emphasizes at this point that this decision does 
not imply that the veteran and his witnesses (wife, nephew 
and sister) are not credible and sincere.  However, the law 
is clear that when the claimed stressor is not related to 
combat, a veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates the veteran's testimony or 
statements as to the occurrence of the claimed stressors.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In summary, like the previous evidence of record, the 
additional evidence simply fails to provide verification of 
the claimed stressors.  As such, the additional evidence is 
not new and material and it does not raise a reasonable 
possibility of substantiating the veteran's claims of service 
connection for PTSD.  Because the veteran has not presented 
new and material evidence sufficient to reopen the claim of 
service connection for PTSD the appeal must be denied on this 
basis.

As the veteran is this case has not fulfilled his threshold 
burden of submitting new and material evidence to reopen this 
finally-disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for PTSD, the appeal to this 
extent is denied.  




____________________________________________
J. H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


